Citation Nr: 0724175	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  07-01 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from February 1944 to March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which, in pertinent part, established service 
connection for PTSD, evaluated as 30 percent disabling 
effective June 21, 2005.  The veteran appealed, contending 
that a higher rating was warranted.  He did not disagree with 
the effective date assigned for this disability.

In February 2007, the Board remanded this case to comply with 
the veteran's request for a hearing in conjunction with this 
appeal.  He subsequently provided testimony at a hearing 
before the undersigned Veterans Law Judge in June 2007.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  Moreover, he provided additional 
evidence at this hearing, accompanied by a waiver of initial 
consideration by the agency of original jurisdiction (AOJ) in 
accord with 38 C.F.R. § 20.1304.

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c).

As an additional matter, the Board observes that the veteran 
has raised the issue of entitlement to service connection for 
hypertension, to include as secondary to his service-
connected PTSD.  Since this issue has not been adjudicated 
below, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's PTSD is manifested by depressed mood, 
anxiety, and chronic sleep impairment.

3.  The veteran's PTSD is not manifested by flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for the veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.10, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran was provided with pre-
adjudication notice regarding his initial service connection 
claim by a letter dated in August 2005.  He was also sent 
additional notification in March 2006, subsequent to the 
rating decision that is the subject of this appeal.  Taken 
together, these letters informed the veteran of what was 
necessary to substantiate his claim, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the March 2006 letter contained 
the specific information regarding disability rating(s) and 
effective date(s) mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has also been satisfied in 
this case.  All relevant medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  
He has had the opportunity to present evidence and argument 
in support of his claim, to include at the June 2007 hearing.  
Further, he was accorded a VA medical examination which 
evaluated the severity of his PTSD in October 2005.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
an initial rating in excess of 30 percent for his service-
connected PTSD.

The Board acknowledges that the veteran's PTSD is manifested 
by depressed mood, anxiety, and chronic sleep impairment.  
For example, it was noted at the October 2005 VA PTSD 
examination that he had taken medication in the past for 
anxiety and depression.  He also reported nightmares, bad 
dreams, poor sleep, and that he was constantly depressed.  In 
addition, his treatment records include multiple references 
to chronic sleep problems.  He also indicated such symptoms 
at his June 2007 hearing.  However, all of these symptoms are 
associated with the criteria for the current 30 percent 
rating.  As such, they do not provide a basis for a higher 
initial rating.

The Board further finds that there are no distinctive periods 
where the veteran's PTSD is manifested by flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The Board notes that the October 2005 VA PTSD examination, as 
well as treatment records from May, August, and September 
2006, found his affect to be appropriate.  As such, the 
record does not reflect his PTSD is manifested by flattened 
affect.

The October 2005 VA PTSD examination also found the veteran's 
speech to be normal.  In addition, treatment records dated in 
May 2006 found his speech was clear and purposeful.  Thus, 
the record does not indicate that his PTSD has resulted in 
circumstantial, circumlocutory, or stereotyped speech.

The Board further notes that a thorough review of the 
competent medical evidence does not include any finding(s) 
that the veteran experiences panic attacks more than once a 
week.

The October 2005 VA PTSD examination found the veteran's 
thought process and content to be normal.  In addition, his 
insight and judgment were found to be fair.  Thereafter, 
treatment records from May 2006 found his judgment was good 
and that he appeared to be of average intellect.  Subsequent 
records from September 2006 found his intelligence was within 
normal limits, and that his judgment was appropriate.  As 
such, it does not appear that his PTSD has resulted in 
difficulty in understanding complex commands.

The Board also finds that there is no competent medical 
evidence indicating impairment of short and long term memory.  
For example, there was no mention of any memory problems at 
the October 2005 VA PTSD examination.  Moreover, treatment 
records from May 2006 found his memory function appeared 
normal.  His memory and concentration function was 
subsequently found to be intact in the September 2006 
treatment records.

The competent medical evidence does not indicate that the 
veteran's PTSD has resulted in impaired judgment.  For 
example, the October 2005 VA PTSD examination found his 
insight and judgment to be fair.  His judgment was 
subsequently found to be good in the May 2006 treatment 
records, and appropriate in the September 2006 treatment 
records.

As already noted, the October 2005 VA PTSD examination found 
the veteran's thought process and content to be normal.  The 
examination also found that there were no perceptual 
problems, and that the veteran was oriented to person, place, 
and time.  Similarly, the May and September 2006 treatment 
records found that he was oriented times 3.  Moreover, the 
September 2006 treatment record noted that he was alert, 
coherent, with no impression of delusional thought process, 
and that he reported no episodes of hallucinations.  
Consequently, the Board finds that the veteran's PTSD has not 
resulted in impaired abstract thinking.

The Board further notes that a thorough review of the 
competent medical evidence does not indicate the veteran has 
experienced disturbances of motivation and mood other than 
the already acknowledged depression and anxiety.  As already 
stated, these symptoms are part of the criteria for the 
current 30 percent rating, and do not warrant a higher 
rating.

The Board acknowledges that the veteran's PTSD has resulted 
in occupational and social impairment.  For example, he has 
testified, and the medical records confirm, that he is a 
loner and socially isolative.  However, all compensable 
evaluations under the schedular criteria include occupational 
and social impairment.  Therefore, the issue is whether the 
level of the veteran's impairment is of such severity as to 
warrant a rating in excess of 30 percent.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the global assessment 
of functioning (GAF) scores he has been assigned, because 
such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

The October 2005 VA PTSD examination assigned a GAF score of 
50.  Scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and 


circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  Moreover, 
the VA examiner specifically stated that the severity of the 
veteran's symptoms were moderate.

In view of the foregoing, the Board finds that the severity 
of the veteran's occupational and social impairment is 
accurately reflected by the current 30 percent rating.  This 
finding is further supported by the fact that he has been 
married for over 50 years, and has children and 
grandchildren.  The October 2005 VA PTSD examination stated 
that his relationship with his family was generally normal.  
Additionally, the VA examination noted that he used to work 
maintenance, and was generally able to do the job and get 
along with people at work.  It was also noted that he 
sometimes goes to a veterans' function and occasional family 
get-togethers, goes to church regularly, and was able to take 
care of his activities of daily living.  Moreover, he 
acknowledged participating in veterans' service groups at his 
June 2007 hearing.  

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 30 percent for his service-connected PTSD.  In 
making this determination, the Board considered whether 
"staged" ratings pursuant to Fenderson, supra, were 
appropriate, but found no distinctive period(s) where his 
PTSD was of such severity as to warrant a higher rating.  
Thus, the preponderance of the evidence is against the 
benefit sought on appeal, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



____________________________________________
BARBAR B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


